DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed 13 May 2022 has been considered.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art is U.S. Pre-grant Publication 2014/0301818 to Gilchrist et al. cited in previous Office action (herein Gilchrist) and Japanese Publication JP 2013-208881 to Tanaka cited in Information Disclosure Statement filed 13 September 2018 (herein Tanaka, see machine translation).  Gilchrist teaches a substrate transport apparatus comprising at least one end effector mounted on a transfer arm wherein there is a substrate support pad disposed on the end effector (abstract).  Gilchrist teaches that support pads 213P include a surface profile made (paragraph 0031) made from one or more arrays 500 of nanostructures 501 such as nanotubes (paragraph 0032) that can be made of carbon (paragraph 0034 and Fig 5).  Gilchrist teaches that nanostructure array 500 may be formed on support pads 213P or formed on any suitable substrate (paragraph 0038).  Tanaka teaches a graphene layer-containing multilayer film in which base material, an inorganic thin film layer, an adhesive resin layer, and a graphene layer are laminated (paragraph 0009).  Tanaka teaches that the laminate should have a coefficient of linear thermal expansion that is about the same as that of the base material (paragraph 0061).  However, this teaching does not necessarily mean that a base material and adhesive layer would have a coefficient of linear thermal expansion that meets the claimed limitations; the laminate could be dominated by the base material because the adhesive layer has a considerably smaller coefficient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2 April 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783